DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 12-15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by German patent DE 10 2008 051 095.
 	German patent DE 10 2008 051 095 shows a system for handling flexible sheets comprising a first roller (2) having a plurality of first releasable connectors (7,8), a second roller (3) having a plurality of second releasable connectors (9,10), and an array of third releasable connectors (12,13,15,16) that are displaceable between the first and second rollers.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 18, 19, 23, 24, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over German patent DE 10 2008 051 095 in view of Gerlier et al. (US-5,116,037).
 	The releasable connectors (7-10) of the German (‘095) rollers (2,3) are not disclosed as being located within the rollers or formed from flexible material.
 	However, the Gerlier et al. patent shows a sheet handling roller (42) in Figure 3 comprising an array of soft resilient suction cups (43) that extend from hollow bores (44) within the roller to the outer surface thereof to grip a sheet of material as the roller spins.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the releasable connectors (7,8,9,10) of the German (‘095) rollers (2,3) as flexible suction cups, similar to those shown in Figure 3 of the Gerlier et al. patent, in order to effectively grip and advance a sheet of material without damaging the surface of the sheet.
 	Regarding claim 34, any of the rollers within the resulting system could obviously be removed for repair or replacement.

Claims 27, 33, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over German patent DE 10 2008 051 095 in view of Holbrook et al. (US-6,244,584).
 	The German (‘095) system does not show a pinch roller or cutting means as called for in claims 27 and 33, respectively, of the instant application.
	However, the patent to Holbrook et al. shows it old and well known to provide a cutting means (114) within a sheet handling system to cut a length of sheet into segments of a desired size.  The Holbrook et al. patent also shows a pinch roller (338) to assist in gripping or releasing a single sheet of material as best shown in Figure 10.
	It would have been obvious to a person having ordinary skill in the art to provide a cutting means anywhere within the German (‘095) system, as taught by Holbrook et al., so that the length of sheet being handled could be cut into smaller segments as desired.  It also would have been obvious to provide a pinch roller in contact with the first roller of the German (‘095) system, similar to the roller (338) shown in Figure 10 of the Holbrook et al. patent, to assist in pressing a single sheet against the first roller as it is being fed through the system.
 	Regarding claim 34, any of the rollers within the resulting system could obviously be removed for repair or replacement.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “cutting means”, as recited in claim 33, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 4.2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Jurgens patent (US-6,357,505) shows rollers (6,11) with releasable suction connectors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3651                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
12/30/2021